MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Dec 29 2015, 8:04 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
John T. Wilson                                          Gregory F. Zoeller
Anderson, Indiana                                       Attorney General of Indiana

                                                        Richard C. Webster
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tamarius T. Jennings,                                   December 29, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A04-1503-CR-122
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas Newman,
Appellee-Plaintiff                                      Jr., Judge
                                                        Trial Court Cause No.
                                                        48C03-1410-FB-1766



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015      Page 1 of 7
                                             Case Summary
[1]   Tamarius T. Jennings appeals his convictions, following a jury trial, for two

      counts of class B felony aiding, inducing, or causing armed robbery. The sole

      issue presented for our review is whether the State presented sufficient evidence

      to support the convictions. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the verdict indicate that on February 19, 2014,

      Jennings, his neighbor Samantha Cooper, and her boyfriend Jason Shaw

      planned to rob Leroy Smith. Cooper knew Smith and believed that he had a

      large amount of money. The group planned that Cooper would call Smith and

      ask him to hang out, and then Jennings and Shaw would come later to commit

      the robbery. Cooper called Smith and left to go to his house. Jennings told

      Shaw that he could obtain a gun and then he and Shaw went to Jennings’s

      house to make plans on how they would commit the robbery.


[3]   When Cooper arrived at Smith’s house, Smith, Kaleb Kemper, and Smith’s son

      Joseph were present; however, Joseph had gone to bed before Cooper arrived.

      Kemper thought that Cooper was acting “very sketchy.” Tr. at 263. Cooper

      partied with Smith and Kemper a little and then began going into the bathroom

      to text Jennings. Cooper advised Jennings about how many people were

      present at Smith’s and whether the people knew Jennings or Shaw. Cooper told

      Jennings to come to Smith’s and to wear a mask. Jennings and Shaw left

      Jennings’s house and went to a nearby home. Jennings entered the home while


      Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015   Page 2 of 7
      Shaw waited outside. Jennings came out a few minutes later carrying a sawed-

      off rifle and a black plastic bag. Jennings texted Cooper to tell her that they

      were on their way to Smith’s house. Cooper told Smith that she needed to step

      outside the house to take a call. She did not lock the door when she returned

      inside. Jennings and Shaw walked to Smith’s house carrying the rifle in the

      plastic bag. They decided that Shaw would enter Smith’s residence and commit

      the robbery while Jennings stayed out front to act as a lookout.


[4]   When the pair reached Smith’s house, Shaw entered the front door with the

      rifle and the bag, leaving the door open. Jennings stood on the sidewalk in

      front of the house. Shaw ordered Smith and Kemper to get on the ground and

      to put their money, cell phones, and property in the bag. He told them that he

      would blow their heads off if they failed to comply. As they were kneeling on

      the floor, Shaw and Kemper could see Jennings standing on the sidewalk.


[5]   Shaw became distracted at some point as he spoke to Jennings through the

      open door. Kemper seized the opportunity to jump up and hit Shaw, knocking

      him through the front door. Kemper and Shaw tussled, and Kemper took the

      rifle from Shaw. Smith then began hitting Shaw before Shaw took off running,

      leaving the black plastic bag and the rifle behind. Jennings acted like he was

      trying to help and began to walk inside Smith’s house. Kemper, who believed

      that both Jennings and Cooper were involved in the robbery, shoved both of

      them out the front door. Jennings and Cooper walked away together.




      Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015   Page 3 of 7
[6]   Anderson police officers responded to the scene and began investigating the

      robbery. They encountered several witnesses who had information connecting

      Shaw and Jennings to the robbery. One of those witnesses, Autumn Jones,

      informed officers that, shortly after the robberies, she was stopped at a stoplight

      when Jennings and Shaw, whose face was beaten and bleeding, jumped into the

      backseat of her car. Jennings explained to Jones that Shaw had been involved

      in a bar fight. Jones told officers that she drove Jennings and Shaw to a house

      and dropped them off. Because Jones had Jennings’s cell phone number, Jones

      texted Jennings at the direction of the officers to meet her at a McDonald’s.

      When Jennings arrived at the McDonald’s, officers arrested him. After his

      arrest, Jennings’s text messages with Cooper regarding the planning and

      commission of the robbery were extracted from his cell phone. In addition,

      Jennings’s fingerprint was recovered from the black plastic bag used in the

      robbery.


[7]   The State charged Jennings with two counts of class B felony aiding, inducing,

      or causing armed robbery. 1 A trial was held and the jury found Jennings guilty

      as charged. The trial court imposed concurrent six-year sentences on each

      count. This appeal followed.




      1
       Count I charged Jennings with aiding, inducing, or causing the armed robbery of Leroy Smith. Count II
      charged Jennings with aiding, inducing, or causing the armed robbery of Kaleb Kemper.

      Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015       Page 4 of 7
                                      Discussion and Decision
[8]    Jennings challenges the sufficiency of the evidence to support his convictions.

       When reviewing a claim of insufficient evidence, we neither reweigh the

       evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495, 499 (Ind.

       2015). We look to the evidence and reasonable inferences drawn therefrom that

       support the verdict and will affirm if there is probative evidence from which a

       reasonable factfinder could have found the defendant guilty beyond a

       reasonable doubt. Id. In short, if the testimony believed by the trier of fact is

       enough to support the verdict, then the reviewing court will not disturb the

       conviction. Id. at 500.


[9]    To prove that Jennings committed class B felony aiding, inducing, or causing

       armed robbery, the State was required to prove that he knowingly or

       intentionally aided, induced, or caused Shaw to commit armed robbery. Ind.

       Code § 35-41-2-4. The version of Indiana Code Section 35-42-5-1 in effect at

       the time of the offenses provided that “[a] person who knowingly or

       intentionally takes property from another person: (1) by using or threatening the

       use of force on any person; or (2) by putting any person in fear; commits

       robbery as a Class C felony.” The offense is a class B felony if it is committed

       while armed with a deadly weapon. Ind. Code § 35-42-5-1.


[10]   “It is well established that a person who aids another in committing a crime is

       just as guilty as the actual perpetrator.” Green v. State, 937 N.E.2d 923, 927 (Ind.

       Ct. App. 2010), trans. denied (2011). To be convicted as an accomplice, it is not


       Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015   Page 5 of 7
       necessary that the defendant participated in every element of the crime. Id.

       While mere presence at the scene of a crime is insufficient to make one an

       accomplice, presence may be considered along with the defendant’s relation to

       the person engaged in the crime and the defendant’s actions before, during, and

       after the commission of the crime. Id.


[11]   Here, Shaw and Cooper both testified that Jennings actively participated in the

       planning of the robberies. He obtained the deadly weapon and black plastic bag

       used to commit the crimes, and he stood as a lookout during the crimes. Text

       messages between Cooper and Jennings, fingerprint evidence, and Jennings’s

       behavior and companionship with Cooper and Shaw before and after the crimes

       further establishes his planning and participation in the crimes.


[12]   Jennings’s sole assertion is that the testimony of Shaw and Cooper was

       incredibly dubious and should be disregarded. The incredible dubiosity rule is

       applied only in limited circumstances and “allows the Court to impinge upon a

       jury’s responsibility to judge the credibility of the witnesses only when

       confronted with inherently improbable testimony.” Moore v. State, 27 N.E.3d
749, 754 (Ind. 2015) (citation and quotation marks omitted). Application of the

       rule requires that there be: (1) a sole testifying witness; (2) testimony that is

       inherently contradictory, equivocal, or the result of coercion; and (3) complete

       absence of circumstantial evidence. Id. Here, the testimony of multiple

       witnesses as well as the presence of circumstantial evidence precludes

       application of the incredible dubiosity rule, and our analysis of Jennings’s

       assertion ends. Accordingly, we decline Jennings’s improper invitation for us

       Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015   Page 6 of 7
       to reweigh the evidence and reassess witness credibility in his favor. The State

       presented sufficient evidence to sustain the convictions.


[13]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A04-1503-CR-122 | December 29, 2015   Page 7 of 7